Citation Nr: 1509919	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 9, 2012, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for tinnitus and denied entitlement to an effective date earlier than August 9, 2012.  

In October 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.


FINDINGS OF FACT

1.  An initial claim for service connection for tinnitus was received on August 9, 2012.

2.  There is no earlier correspondence of record reflecting any claim of service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to August 9, 2012, for the grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 
38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.400 (2014). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's earlier effective date claim arose from his disagreement with the effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the October 2014 Board videoconference hearing, the Veteran was assisted by a representative.  The undersigned acting VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  See the Board hearing Transcript, pages 2, 5, and 6.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

Effective Date for the Award of Service Connection for Tinnitus

In the October 2012 rating decision, the RO granted service connection for tinnitus.  The effective date of the award was set as August 9, 2014, the date of the claim.  The Veteran contends that an earlier effective date is warranted under one of two theories.  First, he notes that a February 1994 VA audiology examination, conducted in conjunction with his claim for service connection for hearing loss, shows a diagnosis of tinnitus that is related to in-service acoustic trauma.  He essentially claims that this examination report constitutes an informal claim, and thus the effective date of the grant of service connection for tinnitus should be in February 1994.  His second theory of entitlement is that, under 38 C.F.R. § 3.114(a)(3), he is entitled to an effective date one year prior to the date of his claim.  The Board will discuss the informal claim argument first.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (West 2014).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

A report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  There must, however, first be a prior allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

By way of history, the Veteran filed a claim for service connection for bilateral hearing loss in August 1993.  He did not file a claim for service connection for tinnitus at that time, nor did he otherwise indicate that he was seeking VA benefits related to tinnitus.  At the February 1994 VA audiology examination, a diagnosis of tinnitus was noted.  The Veteran made no statements indicating an intent to apply for benefits related to that diagnosis.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability. Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition. KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Subsequently, the Veteran filed a claim to reconsider a previous denial of service connection for left ear hearing loss in March 1994.  In July 2007, the Veteran submitted a statement that read, "The benefit which I seek is an increased rating for my service connected bilateral hearing loss.  Over the course of the past few years this condition has continued to worsen.  As there are no private medical records available for submittal at this time, it is my desire that you schedule me for a rating examination at your earliest convenience."

The Veteran's claim for service connection for tinnitus was received by VA on August 9, 2012.  There is no correspondence from the Veteran or any representative or next friend reflected in the file which was received on an earlier date.  Therefore, even if service-connected tinnitus had existed for many years prior to August 9, 2012, the date of receipt of the claim would be the later date, and would control the effective date of the grant of benefits.  38 U.S.C.A. § 5110; 3.400.  Pursuant to 
38 C.F.R. § 3.155(a), an informal claim in the form of a statement from the Veteran or a person acting as next friend must identify the benefit sought.  His previous correspondences noted above show a clear intent to apply for service connection and increased ratings for hearing loss.  He made no such statement regarding tinnitus until August 2012.  Therefore, the Board finds that an earlier effective date is not warranted under 38 C.F.R. § 3.155(a).

The Board further finds that the February 1994 VA examination cannot be considered an informal claim under VA regulations.  Rather, 38 C.F.R. § 3.157(b) provides that a VA examination report may only be taken as an informal claim where there has been a prior allowance or disallowance of a claim.  As the RO did not adjudicate the issue of service connection for tinnitus until October 2012, 38 C.F.R. § 3.157 is not applicable.  see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  Thus, an earlier effective date is not warranted based on an informal claim.  

The Board will now turn to the question of whether an earlier effective date is warranted under 38 C.F.R. § 3.114.  This regulation permits assignment of an earlier effective date, up to one year, where a veteran establishes entitlement to the benefit as a result of a liberalizing change in law or policy.  To benefit from this provision, there first must have been an applicable liberalizing change. 

Here, as noted, the Veteran was shown to have persistent tinnitus that is related to in-service acoustic trauma in February 1994.  He did not file a formal or informal claim for service connection for tinnitus until August 2012.  The RO granted service connection for tinnitus in October 2012 because tinnitus was shown to be etiologically related to service.  A review of the regulations governing tinnitus shows that there has been no change that would have been applicable to the Veteran's claim.  The Veteran's grant of benefits was independent of any liberalizing change to the regulations governing tinnitus, and 38 C.F.R. § 3.114 does not apply.  No retroactive benefit is available, and 38 C.F.R. § 3.400 controls.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An effective date prior to August 9, 2012, for the grant of service connection for tinnitus is not warranted.


ORDER

Entitlement to an effective date prior to August 9, 2012, for the grant of service connection for tinnitus is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


